DETAILED ACTION
1.	This communication is in response to the Application filed on 8/25/2022. Claims 21-40 are pending and have been examined. Claims 1-20 are cancelled.
Claim Rejections - 35 USC § 103
2.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide, et al. (US 20130311177; hereinafter BASTIDE) in view of Bobbitt, et al. (US 20090307189; hereinafter BOBBITT).
As per claim 21, BASTIDE (Title: Automated Collaborative Annotation of Converged Web Conference Objects) discloses “A method of updating an issue tracking system during a live meeting facilitated by a voice interface system (BASTIDE, Figs. 4, 5; Title: .. Annotation of Converged Web Conference Objects; [0067], the report can contain information such as: User 1 and User 2 will meet regarding subject A <where ‘subject’ reads on ‘issue’>; [0006], receiving .. spoken input; [0038], user interface), the method comprising:   
receiving, by the voice interface system, a first voice input; parsing the first voice input into a first text; generating a set of keywords from the first text; identifying an issue tracked by the issue tracking system based on the set of keywords; displaying information identifying the issue for at least one participant of the live meeting (BASTIDE, [0006], receiving .. spoken input from at least one of the two people; transcribing .. the received spoken input into transcribed text; [0062], define keywords per slide; [0074], a system .. may add recommendation and/or voting to the generated topics, objects and/or threads <read on issue>; [0067], generate a graphical report which summarizes the action items generated through the annotations at the end of the meeting; [0071], display the object to be edited in a lightbox so the user(s) can focus on editing that object directly); and
receiving, by the voice interface system, a second voice input; parsing the second voice input into a second text; generating, by the voice interface system, [ a request to change a state of the issue ] based on the second text; and submitting, by the voice interface system, the request to the issue tracking system to cause the issue tracking system to change the state of the issue (BASTIDE, [0006], receiving .. spoken input; transcribing .. the received spoken input into transcribed text; [0074], a system .. may add recommendation .. to the generated topics, objects and/or threads <read on request with respect to any issue/project>; [0067], the action items generated).”  
BASTIDE does not expressly disclose “generating .. a request to change a state of the issue ..” However, this feature is taught by BOBBITT (Title: Asynchronous workflow participation within an immersive collaboration environment).
In the same field of endeavor, BOBBITT teaches: [0036] “the user can modify, update, or add content to the record <read on change a state which can be broadly interpreted>” and [0032] “upon receiving a user's modification/interjections, all participants can be notified by the system in order to give them an opportunity to comment or otherwise modify their previous input. Effectively, the meeting becomes a process that can span a period of time in order to enable and otherwise enhance participation.” BOBBITT also teaches: [0074] “The update component 902 facilitates a user to be able to change, add or delete information into a previously established record .. once the information (or record) is modified, the record can be adjusted by effectively time-shifting information and events that follow the modified sections. Effectively, the record is reconfigured to establish a seamless rendition of the events and information in the record).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BOBBITT in the system taught by BASTIDE to provide a means for prompting user to modify/change an issue record/state of a conference or meeting.
As per Claim 22 (dependent on claim 21), BASTIDE in view of BOBBITT further discloses “wherein the at least one participant attends the live meeting via videoconference (BASTIDE, [0019], “web conference” .. a remote sharing of information (e.g., audio and video) between two or more people).”
As per Claim 23 (dependent on claim 22), BASTIDE in view of BOBBITT further discloses “wherein the first voice input is received from the at least one participant (BASTIDE, [0006], receiving .. spoken input from at least one of the two people).”
As per Claim 24 (dependent on claim 22), BASTIDE in view of BOBBITT further discloses “subsequent to the submitting by the voice interface system the request to the issue tracking system, displaying information identifying the change in the state of the issue for the at least one participant of the live meeting (BOBBITT, [0074], The update component 902 facilitates a user to be able to change, add or delete information into a previously established record .. Effectively, the record is reconfigured to establish a seamless rendition of the events and information in the record; [0030], enables a user to asynchronously view and otherwise modify actions that take place within a virtual workspace. This playback and/or modification can be effected via an immersive collaborative display 102; BASTIDE, [0071], display the object).” 
As per Claim 25 (dependent on claim 22), BASTIDE in view of BOBBITT further discloses “generating a prompt to the at least one participant of the live meeting to provide the first voice input (BASTIDE, [0063], prompt a user; [0038], speaker 628, microphone 632, and/or other user interface device);  
As per Claim 26 (dependent on claim 25), BASTIDE in view of BOBBITT further discloses “wherein the prompt is an audio prompt (BASTIDE, [0063], prompt a user; [0038], speaker 628);  
As per Claim 27 (dependent on claim 26), BASTIDE in view of BOBBITT further discloses “wherein the audio prompt comprises a synthesized voice output (BASTIDE, [0063], prompt a user; [0038], speaker 628. Examiner’s Note: using TTS - text-to-speech to generate synthesized voice output is very much well known and widely used in practice).”
Claims 28, 35 (both similar in scope to claims 21 and 27) are rejected under the same rationale as applied above for claims 21 and 27. Note that in Claim 35, “the identified entity” is subject to 35 USC 112b antecedent rejection. 
Claims 29, 30, 31, 32 (similar in scope to claims 22, 24, 21, 21) are rejected under the same rationale as applied above for claims 22, 24, 21, 21, respectively. 
As per Claim 33 (dependent on claim 28), BASTIDE in view of BOBBITT further discloses “wherein the first voice input is received from a first participant of the multiple participants and the second voice input is received from a second participant of the multiple participants (BASTIDE, [0006], receiving .. spoken input from at least one of the two people <where the same ready mechanism is used by any one of the participants>).”  
As per Claim 34 (dependent on claim 28), BASTIDE in view of BOBBITT further discloses “modify the state of the entity by closing an issue tracked by the issue tracking system (BOBBITT, [0074], The update component 902 facilitates a user to be able to change, add or delete <read on closing> information into a previously established record .. once the information (or record) is modified, the record can be adjusted by effectively time-shifting information and events that follow the modified sections. Effectively, the record is reconfigured to establish a seamless rendition of the events and information in the record).” 
Claims 36, 37, 38, 39, 40 (similar in scope to claims 21, 21, 21, 22, 27) are rejected under the same rationale as applied above for claims 21, 21, 21, 22, 27, respectively.  
Double Patenting

3.	Claims 21, 25, 26 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 11270697 (original application 16/534901).
 	Claims 28, 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 11270697 (original application 16/534901) in view of the prior art presented in this Office action.
 					Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	10/6/2022

Primary Examiner, Art Unit 2659